DETAILED ACTION
	Examiner has received and accepted the amended claims and remarks filed on 8 January 2021. These amended claims and remarks are the claims and remarks being referred to in the instant Office Action. Examiner acknowledges Claims 2 and 6 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	AMEND Claim 3 so that it is dependent upon Claim 1

	IN Claim 7, in the 15th line, REPLACE “the test solution to first end of an orally” with “the test solution to a first end of the orally”

Drawings
The drawings were received on 25 October 2018.  These drawings are accepted.

Response to Arguments
Applicant’s arguments with respect to the claim interpretation have been fully considered and are persuasive.  The claims are no longer interpreted under 112(f) has been withdrawn. 
Applicant’s arguments with respect to Claim 1 have been fully considered and are persuasive.  The 101 Rejection of Claim 1 has been withdrawn. 
Applicant’s arguments with respect to Claims 1, 3 – 5, and 7 - 10 have been fully considered and are persuasive.  The 112(a) Rejections of Claims 1, 3 – 5, and 7 - 10 have been withdrawn. 
Applicant’s arguments with respect to Claims 1, 3 – 5, and 7 - 10 have been fully considered and are persuasive.  The 112(b) Rejection of Claims 1, 3 – 5, and 7 - 10 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3 – 5, and 7 – 10 are allowed in view of the Examiner’s Amendment above.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art fails to anticipate or render obvious measuring a first and second mass of an orally disintegrating tablet, the test solution selected from the group consisting of water, artificial saliva and buffer solution, oral disintegration times of orally disintegrating tablets are separately measured, reciprocals of the oral disintegration times of orally disintegrating tablets are plotted with respect to test solution absorption rates of the orally disintegrating tablets calculated with the above 
Regarding Claim 7, the prior art fails to anticipate or render obvious an analysis unit, the analysis unit including an arithmetic device to process an analysis program configured to analyze image data received from the test solution absorption time measuring unit, wherein the test solution is selected from the group consisting of water, artificial saliva and buffer solution, the analysis unit calculates a test solution absorption rate of the orally disintegrating tablet by the following formula (1) using a first mass of the orally disintegrating tablet and a second mass of the orally disintegrating tablet for which the test solution absorption time for the test solution to penetrate has been measured, and evaluates the orally disintegrating tablet based on a test solution absorption rate of the orally disintegrating tablet of 0.004 g/sec, in combination with the recited claim limitations. The features are critical to the applicant’s invention as they allow for predicting the oral disintegration time of tablets to determine if a patient can easily take the tablet, as discussed in [0003, 0030, 0031] of the filed specification. The closest piece of prior art is US 3952584.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094.  The examiner can normally be reached on Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856